Citation Nr: 9923606	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for an original claim for 
bilateral tinea pedis, currently evaluated as 10 percent 
disabling.


INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1996 by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein service 
connection was granted for tinea pedis of the "feet," and a 
noncompensable evaluation was granted therefor.  By means of 
a June 1997 rating decision, the disability rating for this 
disorder was increased to 10 percent, effective as of October 
18, 1996, the date of receipt by VA of the veteran's claim.


In a Remand decision dated in February 1999, the Board sought 
resolution of due process concerns.  Those concerns have been 
satisfactorily addressed, and the case has been returned to 
the Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Bilateral tinea pedis is manifested primarily by 
extensive lesions on the right foot; extensive foliation or 
crusting, or systemic or nervous manifestations, are not 
shown, nor is the disability shown to be exceptionally 
repugnant.


CONCLUSION OF LAW

The criteria for a 30 percent rating for tinea pedis, but no 
greater than 30 percent, are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 and Supp. 1999); 38 C.F.R. Part 4, 
§§ 4.20, 4.118, Diagnostic Codes 7806, 7813 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  The Board 

accordingly finds that all relevant evidence has been 
developed, and that the duty to assist him has been 
satisfied.  In that regard, the Board notes that the record 
indicates that the veteran was scheduled for a VA dermatology 
examination for which he failed to report without good cause 
shown.

Service connection for tinea pedis of the "feet" was granted 
by the New Orleans RO by means of a rating decision 
promulgated in December 1996.  At that time, the RO noted 
that service records showed that tinea pedis had been 
diagnosed during service, and that this disorder had been 
manifested by a right foot abscess and a right foot infected 
blister.  The RO also noted that the veteran had failed to 
report for a scheduled VA examination; a noncompensable 
disability rating was accordingly assigned.  In June 1997, 
following examination of the veteran, the RO assigned a 10 
percent rating, effective as of October 18, 1996, the date of 
receipt of his claim for service connection.  This appeal 
ensued.

The severity of a skin disorder such as tinea pedis is 
ascertained by application of rating criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998).  Under these criteria, dermatophytosis (Diagnostic 
Code 7813) (by which tinea pedis is rated as analogous 
thereto) is rated in accordance with the criteria for eczema 
(Diagnostic Code 7806).  Under Diagnostic Code 7806, the 10 
percent rating currently in effect contemplates exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  The next higher rating under Diagnostic Code 
7806, which would be 30 percent, is appropriate when the skin 
disorder in question is manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement.

The Board finds that the criteria for an increased rating are 
met.  The report of the most recent evaluation of the 
veteran's skin disorder, which is the report of a VA clinical 
evaluation conducted in January 1998, indicates the presence 
of multiple areas of tinea pedis, described as extensive, 
over the entire sole of the right foot.  As noted above, the 
criteria for a 30 percent rating require the presence, inter 
alia, of 

extensive lesions; the clinical required demonstrates that 
this criterion is satisfied.  Likewise, it is noted that the 
veteran has contended that these lesions are persistent, to 
the extent that they interfere with his employment and have, 
on at least two occasions, required the use of crutches.  The 
Board is of the opinion that the symptoms described by him 
can be categorized as the equivalent of constant exudation or 
itching, which, as previously discussed, are also symptoms 
for which a 30 percent rating is appropriate.  The Board also 
notes that, on VA examination in March 1997, deep blisters on 
the right foot were discerned; a blister was drained at that 
time.

Having determined that a 30 percent rating is warranted, the 
Board must now ascertain whether a rating greater than 30 
percent can be assigned.  That matter must be resolved in the 
negative.  The rating criteria set forth in Diagnostic Code 
7806 require the presence, for a rating greater than 30 
percent, of ulceration, extensive foliation or crusting, and 
systemic or nervous manifestations; in the alternative, the 
disability must be "exceptionally repugnant."  While the 
report of the March 1997 VA examination indicates that there 
was evidence of multiple old healing blisters, and while the 
January 1998 VA clinical evaluation report indicates that 
there were multiple areas of tinea pedis over the entire sole 
of the right foot, the evidence does not demonstrate that any 
disfiguration can be classified as "exceptionally repugnant"; 
it must be noted that it is not shown that the veteran's 
tinea pedis involves any exposed area, nor has it been 
identified, either by him or by health care professions, as 
"repugnant."  In addition, while the January 1998 VA clinical 
evaluation notes the presence of inguinal lymphadenopathies, 
"probably reactive," the evidence does not demonstrate any 
other symptoms that have been deemed to constitute systemic 
or nervous involvement.  The Board is of the opinion that the 
single reference to inguinal lymphadenopathies does not, in 
and of itself, present a picture of impairment that warrants 
assignment of a rating greater than 30 percent at this time. 



ORDER

An increased rating for bilateral tinea pedis is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

